PER CURIAM.
Appellant appeals the denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court summarily denied the motion as untimely. Appellant’s judgment and sentence were not final for purposes of rule 3.850 until this court issued its mandate in the direct appeal on October 12, 1990. See Huff v. State, 569 So.2d 1247, 1250 (Fla.1990); Ferris v. State, 575 So.2d 303 (Fla. 4th DCA 1991). Therefore, we find that appellant’s November 19, 1991, motion was timely filed within the two year period provided by rule 3.850. Accordingly, this cause is reversed and remanded for further proceedings.
REVERSED and REMANDED.
ANSTEAD, WARNER and POLEN, JJ„ concur.